DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7-12, 14 and 16-21 and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 4, 7-12, 14 and 16-21 and 24-25 are directed to the abstract idea of detecting an atrial fibrillation (AF) event in a patient; receiving heart sound (HS) information from the patient during the detected AF episode; determining a hemodynamic status level indicative of hemodynamic stability and impact of the detected AF episode using the received HS information indicative of hemodynamic stability; and determining therapy based on the status level. 
The limitations of detecting an atrial fibrillation (AF) event in a patient; receiving heart sound (HS) information from the patient during the detected AF episode; determining a hemodynamic status level indicative of hemodynamic stability and impact of the detected AF 
Moreover, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In addition, every person has a hemodynamic status in which an AF causes an adverse hemodynamic impact to the hemodynamic status such an adverse hemodynamic impact is a natural consequence of AF. 
Still further, this judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while detecting an atrial fibrillation (AF) event in a patient, receiving heart sounds (HS) and determining the hemodynamic status of the detected AF episode require non-abstract elements, determining the hemodynamic status can be viewed as an insignificant extra-solution data gathering step.  Moreover, data manipulation itself is not an application, and that the practical application itself needs to be explicitly recited in the claim (not just capable of being used as part of one). 
Further, detecting an atrial fibrillation (AF) event in a patient; receiving heart sound (HS) information from the patient during the detected AF episode; determining a hemodynamic status level indicative of hemodynamic stability and impact of the detected AF episode using the received 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea and/or law of nature into a patent eligible application of the abstract idea or law of nature such that the claims amounts to significantly more than the abstract idea or law of nature.  Accordingly, the non-abstract elements are not sufficient to ensure that the claims amount to significantly more than the abstract idea and/or a law of nature.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 10, 14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100274146A1 to Li et al. (Li) in view of US 20090131996 to Li (Li ‘996) and 20060106322A1 to Arand et al. (Arand).  

In regards to Claims 1, 14 and 21, Li teaches a medical system (see entire document, for example para. 0035 "systems ... IMD”), comprising: an atrial tachyarrhythmia detection circuit (see entire document, for example para. 0065 "signal analyzer circuit”) configured to detect a first atrial fibrillation (AF) episode  over a first period (see entire document, for example Fig. 2 "detecting an arrhythmic event” para. 0048 “AF”); and a second AF episode in the patient over a second period (see entire document, for example para. 0080 “If the hemodynamic stability calculation indicates that the subject is hemodynamically stable, then the arrhythmia is tolerable by the subject. The subject is relatively safe during the arrhythmia, and a discrimination algorithm with high specificity may be used by the IMD 500. Conversely, if the calculation indicates that the subject is hemodynamically unstable, then the arrhythmia is not likely to be tolerable by the subject. The arrhythmia may be life threatening, and a discrimination 

Li ‘996 teaches to determine a first categorical hemodynamic status level for the first detected AF episode, and a second categorical hemodynamic status level for the second detected AF episode, using the one or more HS metrics calculated respectively from the HS Information received during the first and second AF episodes, the first and second categorical hemodynamic status levels each indicative of a discrete level of patient hemodynamic stability (see entire document, for example Fig. 1 and para. 0007, 0009, 0010, 0028 “The method further involves quantizing 104 the regularity metric into one of a multiplicity of discrete levels of hemodynamic stability for assessing a state of patient hemodynamics during the tachycardia event.”, para. 0039 “Cardiac mechanical sensor signal regularity can be use to detect, or track (in a continuous monitor mode), the hemodynamic status of a patient during arrhythmia. In one embodiment, one or more threshold values are used to quantize a metric of signal regularity into a number of discrete levels of hemodynamic stability. These discrete levels may be established to delineate between stable and unstable hemodynamic states, and for different levels of these states.”); and determine a first candidate AF therapy to treat the first AF episode based on the first, categorical hemodynamic status level, and a second candidate AF therapy, different from the first candidate AF therapy, to treat the second AF episode based on the second categorical hemodynamic status level (see entire document, for example 0041 “After a hemodynamic status level is determined, an anti-arrhythmic therapy associated with that hemodynamic status during arrhythmia can be delivered.”, for the purpose 

Arand teaches the second AF episode in the patient over the second period is associated with a second candidate AF therapy, different than the first candidate AF therapy for the purpose of modifying, adjusting or optimizing the AF therapy (see entire document, for example para. 0044 “Further illustrated in FIG. 5 are a block 192 labeled " FEEDBACK CONTROL" and a block 194 labeled "PACEMAKER, DEFIBRILLATOR, ETC.". Feedback control block 192 draws information effectively from processed sound information, processed ECG information, and processed correlation information, to enable the use thereof to supply feedback control for various selectable medically relevant purposes, such as for modifying, adjusting, etc., devices such as a pacemaker, a defibrillator, and other. Those skilled in the art will readily understand how such feedback information may be designed to accomplish this kind of control environment.” and para. 0045).  

It would have been obvious at the effective filing date to modify the medical system of Li with determining a first categorical hemodynamic status level for the first detected AF episode, and a second categorical hemodynamic status level for the second detected AF episode, using the one or more HS metrics calculated respectively from the HS Information received during the first and second AF episodes, the first and second categorical hemodynamic status levels each indicative of a discrete level of patient hemodynamic stability taught by Li ‘966 for the predictable purpose of delivering the appropriate therapy and to evaluate whether the therapy delivered to the patient was effective in recovering patient hemodynamics. And it would have been obvious at the effective filing date to further modify Li in view of Li ’966 with having the second AF episode in the patient over the second period is associated with a 

In regards to Claims 4 and 16, Li ‘966 teaches the hemodynamic status analyzer circuit is configured to calculate one or more HS metrics before the detection of the first and second AF episodes, and to determine the first and second categorical hemodynamic status levels respectively for the first and second detected AF episodes using a comparison between the one or more HS metrics during the first and second detected AF episodes and the corresponding one or more HS metrics before the detection of the first and second AF episodes (see entire document, for example, para. 0009, 0028, 0039 “In one embodiment, one or more threshold values are used to quantize a metric of signal regularity into a number of discrete levels of hemodynamic stability. These discrete levels may be established to delineate between stable and unstable hemodynamic states, and for different levels of these states.”).  

In regards to Claim 7, Li in view of Li ‘966 teaches the essential features of the claimed invention, except for the hemodynamic status analyzer circuit is configured to receive cardiac electrical activity of the patient including an atrial depolarization or a ventricular depolarization and to determine the one or more HS metrics including a cardiac timing interval (CTI) using the cardiac electrical activity and the one or more HS metrics. Arand teaches combining "cardiac timing" with heart sound intensity for the purpose of enhancing sensitivity and accuracy of signals used for diagnostic purposes (see entire document, for example para. 0049 “combination of diagnostic information from PCG and ECG signals will enhance the sensitivity and accuracy of the computerized evaluation of both signals for diagnostic cardiographic and/or monitoring purposes”).  It would have been obvious at the effective filing date to modify the system of Li with having the hemodynamic status analyzer circuit configured to receive cardiac electrical activity of the patient including an atrial depolarization or a ventricular depolarization and to determine 

In regards to Claim 10, Li teaches the hemodynamic sensor circuit includes an impedance sensor configured to sense an intrathoracic impedance signal, wherein the hemodynamic status analyzer circuit is configured to calculate one or more impedance metrics indicative or correlative of thoracic fluid status and to determine the first and second categorical hemodynamic status levels using at least the one or more impedance metrics (see entire document, for example para. 0059 “impedance waveform”); also see entire document of Li ‘966 para. 0071 “.. Information derived from such signals may be incorporated into the algorithm that is employed to assess hemodynamic status and deliver appropriate therapy based on same.”). 

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100274146A1 to Li et al. (Li) in view of in view of US 20090131996 to Li (Li ‘996) and 20060106322A1 to Arand et al. (Arand) as applied to Claims 1, 4, 7, 10, 14, 16 and 21 above, in further view of WO 2011/084636 A2 to Trayanova (Trayanova).  In regards to Claims 8, 9, 18 and 19, modified Li teaches the claimed invention, except for the hemodynamic status analyzer circuit is configured to determine the CTI including a diastolic timing interval (DTI) and to categorize the determined hemodynamic impact into a categorical hemodynamic status level indicating a higher hemodynamic impact of the detected AF in response to the DTI being below a threshold (Claims 8 and 18) and the hemodynamic status analyzer circuit is configured to determine a measure of variability of CTI including a variability of a diastolic timing interval (DTIvar) and to categorize the determined hemodynamic impact into a categorical hemodynamic status level indicating a higher hemodynamic impact of the detected AF in response to the DTIvar being .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100274146A1 to Li et al. (Li) in view of in view of US 20090131996 to Li (Li ‘996) and 20060106322A1 to Arand et al. (Arand) as applied to Claims 1, 4, 7, 10, 14, 16 and 21 above, in further view of US 20070142733 to Hatlestad et al. (Hatlestad). In regards to Claim 11, Li modified teach the essential features of the claimed invention, including a respiration sensor (see for example Li ‘966, para. 0071), but does not explicitly teach the hemodynamic sensor circuit includes a respiration sensor configured to sense a respiration signal, wherein the hemodynamic status analyzer circuit is configured to calculate one or more respiration metrics indicative or correlative of respiration rate, respiration depth, or respiration pattern and to determine the first and second categorical hemodynamic status levels using at least the one or more respiration metrics. Hatlestad teaches respiration metrics useful for measuring respiratory disturbances which is a hallmark of hemodynamic stability and using respiratory metrics to separate cardiac activity signals for the purpose of rate responsive pacing (see entire document, for example para. 0029, 0035, 0041 and 0056). It would have been obvious at the effective filing date to modify the system .  

Claims 17, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100274146A1 to Li et al. (Li) in view of in view of US 20090131996 to Li (Li ‘996) and 20060106322A1 to Arand et al. (Arand) as applied to Claims 1, 4, 7, 10, 14, 16 and 21 above, in further view of US 6491639B1 to Turcott (Turcott).  In regards to Claim 17, Li modified teaches the essential features of the claimed invention, except for determining the first and second categorical hemodynamic status level includes using a change in intensity of the one or more HS components over time (Claim 17) and determine the first or the second categorical hemodynamic status level indicating a higher hemodynamic impact of the detected AF episode in response to a decrease in S1 intensity and/or a decrease in S2 intensity over time (Claims 24 and 25).  Turcott teaches determining the first or the second categorical hemodynamic status level indicating a higher hemodynamic impact of the detected AF episode in response to a decrease in S1 intensity and/or a decrease in S2 intensity over time for the purpose to detect the hemodynamic status of a patient (see entire document, for example col. 18, lines 25 – 67 “The intensity of these sounds is related to the pressure gradients that are generated across the valves. Thus, during hemodynamically stable rhythms…in patients with normal ventricular function, the amplitude, energy, and intensity of S1 and S2 will be greater than during hemodynamically unstable rhythms...”). It would have been obvious at the effective filing date to modify the system of Li with determine the first or the second categorical hemodynamic status level indicating a higher hemodynamic impact of the . 

Subject Matter Free of the Prior Art of Record
Claims 12 and 20 objected to as being dependent upon a rejected base claim, but would be free of the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. More particularly, the prior art of record fails to fairly render unpatentable thee clamed system and method for a hemodynamic status analyzer circuit configured to generate a composite hemodynamic risk indicator (CRI) using the calculated one or more HS metrics and determine the first and second categorical hemodynamic status levels using a comparison between the CRI and one or more threshold values. 

Response to Applicant’s Amendments and Arguments
Applicant’s amendments and arguments filed March 6, 2020 have been fully considered. 
Accordingly, the rejections under 35 USC 112 are withdrawn in view of the amendment and arguments. 
In regards to the rejection under 35 USC 101, Applicant argues “The systems, devices, and methods as described therefore improve the technological field of device-based AF monitoring and patient management.” (Page 11). In response thereto, no comparative data or objective evidence of the improvement is provided in the Specification such that one of ordinary skill in the art would recognize the clamed invention as providing an improvement. Still further, Applicant argues “With such categorical hemodynamic status levels specifically determined for the detected AF episodes, more appropriate AF treatment, or titration of AF therapies such as pharmacological or device therapies, can be achieved.” (Page 11). In response thereto, Applicant appears to be arguing the claimed invention comprises a 
In response to the rejection under 35 USC 103,  Applicant's arguments with respect to Claims 1, 4, 7-11, 14, 16-19, 21 and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791